Citation Nr: 1141894	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  09-27 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel

INTRODUCTION

The Veteran served on active military duty from October 1969 to August 1973.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.


FINDINGS OF FACT

1.  The evidence of record demonstrates that pre-existing bilateral hearing loss was aggravated by noise exposure during active service.

2.  The evidence of record demonstrates that bilateral tinnitus is related to bilateral hearing loss.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2011).

2.  Tinnitus is due to or the result of bilateral hearing loss.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims for service connection, because the claims are granted herein, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issues on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2011).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, sensorineural hearing loss may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  Although hearing loss is not shown in service or within one year of separation from service, service connection can be established if medical evidence shows that it is actually due to incidents during service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  

A veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except for defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only conditions that are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b).  If a pre-existing disorder is noted upon entry into service, service connection may be granted based on in-service aggravation of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing injury or disease is considered aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

This presumption of aggravation is only applicable where the preservice disability underwent an increase in severity during service.  Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Clear and unmistakable evidence is required to rebut the presumption.  38 C.F.R. § 3.306(b).  However, aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Additionally, service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In making its determination, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran's service personnel records and other evidence show that his military occupational specialty was boiler technician.  He served in Navy and was awarded the Combat Action Ribbon.  He has provided lay statements and testimony that he was exposed to loud noises due to working in the boiler room and his living area being close to the 5-inch gun mounts.  He stated he did not wear any hearing protection.  The Veteran submitted multiple buddy statements from those who served aboard the same ship.  The former service-members reported noise exposure from forced draft blowers in the boiler room and 5 inch gun noise, without access to hearing protection.  The Veteran also submitted various articles and other research regarding his noise exposure during service.  

The Board accepts the Veteran's statements and his other submitted evidence as demonstrating that noise exposure is consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154 (West 2002) (providing that for combat veterans, VA shall accept lay statements as sufficient evidence of in-service incurrence if consistent with the circumstances, conditions, or hardships of such service).  Noise exposure during active service is conceded.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  

Likewise, the Board concludes that there is bilateral hearing loss and tinnitus for VA purposes.  May 2007 and June 2009 VA examinations show current bilateral hearing loss for VA purposes because left ear speech recognition was 92% and the right ear puretone threshold was 50 decibels at 4000 Hertz.  See 38 C.F.R. §§ 3.303(a), 3.385; Shedden, 381 F.3d at 1167; McClain v. Nicholson, 21 Vet. App. 319, 312 (2007) (there is a current disability for VA purposes when a claimant has a disability at the time a claim is filed or during the pendency of that claim).  Additionally, the Veteran has provided competent and credible testimony and statements that he has current bilateral constant tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The evidence of record thus establishes an in-service event and current disabilities.  Accordingly, the issue for resolution is whether the Veteran's bilateral hearing loss and tinnitus are related to noise exposure during service.  

A September 1969 service entrance examination noted pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
5
/
30
LEFT
5
0
5
/
25

An August 1973 service discharge examination noted 15/15 bilateral whisper voice test.  

September 2006 private medical records provided diagnoses of tinnitus and hearing loss.  Tinnitus was noted to be likely related to hearing loss.  The examiner noted that the configuration of the hearing loss likely represents past noise exposure, but the asymmetry could be due to other causes such as retrocochlear lesion.  A magnetic resonance imagining report regarding the internal auditory canals, however, was unremarkable.

A May 2007 VA examination was conducted upon a review of the claims file.  The Veteran was unsure of the date of onset of hearing loss.  He denied significant post-service noise exposure in his occupation as a surveyor and inspector on construction sites.  The Veteran denied recreational noise exposure.  He felt his tinnitus began at least 15 years prior.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
25
50
LEFT
5
10
15
30
35

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.  The examiner diagnosed bilateral high frequency hearing loss and constant tinnitus.  The examiner provided the opinion that hearing loss and tinnitus were less likely as not caused by or related to noise exposure in service, noting that hearing loss with a noise induced configuration was documented at service entrance.  

In a May 2008 letter, a private audiologist provided an opinion that the Veteran's history of military noise exposure at least as likely as not may have contributed to his tinnitus and hearing loss.  The examiner noted long-standing tinnitus and significant military noise exposure while in the Navy.  

A June 2009 VA examination was conducted upon a review of the claims file.  The Veteran reported his tinnitus onset was in the 1980s or 1990s.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
25
15
30
50
LEFT
5
15
20
30
35

Speech audiometry revealed speech recognition ability of 96 percent in the bilateral ears.  The examiner diagnosed bilateral hearing loss with subjective tinnitus.  The examiner provided an opinion that there were not sufficient facts in evidence to resolve the issue without speculation.  The examiner noted that although a complete audiogram, including all of the high frequencies was not completed at enlistment, there was a mild hearing loss at 4000 Hertz bilaterally, and that upon service separation, the whispered voice test indicated normal hearing, but that this test is not sensitive to high frequency hearing loss.  The examiner then stated that there was no way to know if hearing loss had been exacerbated by military noise exposure.  The examiner then stated that it was less likely as not that there was a reasonable nexus between tinnitus and military noise exposure because the reported date of onset was remote in time to the military noise exposure.  

The Board finds that the evidence of record supports a finding of service connection for bilateral hearing loss.  Here, the Veteran's service entrance examination report noted high frequency hearing loss.  Since this condition was noted upon his enlistment examination, the presumption of soundness does not apply.  See 38 U.S.C.A. § 1111.  Accordingly, the May 2007 VA examiner's negative opinion that hearing loss was not due to service because it was present upon service entrance is irrelevant to the issue of whether the hearing loss was aggravated by service.  Accordingly, that opinion is not assigned significant weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (citing United States v. Welsh, 774 F.2d 670, 672 (4th Cir.1985) (noting that evidence has probative value if it tends to prove the issue in dispute).  The June 2009 VA examiner stated that an opinion could not be provided as the state of the Veteran's hearing loss was not apparent at discharge because a whispered voice test does not pick up high frequency hearing loss.  The Board recognizes that this opinion provides a supporting rationale and is thus entitled to significant weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions). 

But there are two private medical opinions concluding that in-service noise exposure aggravated the Veteran's bilateral hearing loss.  The September 2006 private examiner noted that the configuration of the hearing loss likely represented past noise exposure.  The May 2008 private examiner stated that the noise exposure at least as likely as not contributed to the hearing loss.  These opinions were provided upon knowledge of the relevant facts, because they noted in-service noise exposure, and provided supporting rationale, noting the configuration of the Veteran's hearing loss.  See Nieves-Rodriguez, 22 Vet. App. at 302-04; Stefl, 21 Vet. App. at 124.  Taken together, the Board finds that these opinions outweigh the June 2009 opinion and demonstrate that in-service noise exposure aggravated the Veteran's pre-existing bilateral hearing loss.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record).  Accordingly, resolving all reasonable doubt in favor of the Veteran, the preponderance of the evidence supports service connection for bilateral hearing loss.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

The Board finds that the evidence of record also supports a finding of service connection for bilateral tinnitus.  The September 2006 private examiner found that tinnitus was likely related to hearing loss.  The May 2008 letter private examiner provided an opinion that the Veteran's history of military noise exposure at least as likely as not may have contributed to his tinnitus.  These opinions were based on the correct factual foundation and provided supporting rationale, because the examiners noted current tinnitus, current bilateral hearing loss, and in-service noise exposure.  See Nieves-Rodriguez, 22 Vet. App. at 302-04; Stefl, 21 Vet. App. at 124.  

Neither the May 2007 or June 2009 VA examiners addressed whether tinnitus was related to bilateral hearing loss.  See Washington, 19 Vet. App. at 368.  Taken together and without any countervailing medical opinions, the private medical opinions linking tinnitus to bilateral hearing loss are assigned significant weight and indicate that tinnitus is due to bilateral hearing loss.  Accordingly, considering the doctrine of reasonable doubt, the preponderance of the evidence supports service connection for tinnitus.  Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for bilateral tinnitus is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


